 


109 HR 1504 IH: Youth Exchange Support Act of 2005
U.S. House of Representatives
2005-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1504 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2005 
Mr. Bishop of Utah (for himself, Mr. Andrews, Mr. Owens, Mr. Udall of Colorado, Mr. Van Hollen, Mr. Filner, Ms. McCollum of Minnesota, and Mr. Michaud) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to increase the deduction for host families of foreign exchange and other students from $50 per month to $200 per month. 
 
 
1.Short titleThis Act may be cited as the Youth Exchange Support Act of 2005. 
2.Increase in charitable deduction for amounts paid to maintain certain students as members of taxpayer’s household 
(a)In generalSubparagraph (A) of section 170(g)(2) of the Internal Revenue Code of 1986 (relating to amounts paid to maintain certain students as members of taxpayer’s household) is amended by striking $50 and inserting $200. 
(b)Adjustment for inflationSection 170(g) of such Code is amended by adding at the end the following new paragraph: 
 
(5)Adjustment for inflation 
(A)In generalIn the case of any taxable year beginning in a calendar year after 2005, the $200 amount contained in paragraph (2)(A) shall be increased by an amount equal to— 
(i)$200, multiplied by 
(ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins by substituting calendar year 2004 for calendar year 1992 in subparagraph (B) thereof. 
(B)RoundingIf any increase determined under paragraph (1) is not a multiple of $10, such increase shall be rounded to the next highest multiple of $10.. 
(c)Effective dateThe amendments made by this Act shall apply to taxable years beginning after December 31, 2004. 
 
